DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1-2, 4-7, 9-11, 13-14, and 16-20 in the response filed April 27, 2022, are acknowledged by the Examiner. 
	Claims 1-20 are pending in the current action.  
Response to Arguments
Applicant’s amendments to claims 7, 8, and 10 have overcome the claim 7, 8, and 16 objections, they are therefore withdrawn. 
Applicant’s amendments to claims 4-6, 9, 13-15, and 18 have overcome the respective claim 112 rejections, they are therefore withdrawn. 
Applicant’s arguments with respect to claims 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satterthwaite (US 4907575).
With respect to claim 19, Satterthwaite discloses A method of relieving lower back pain of a wearer (col 2 ln 65-col 3 ln 5, supporting the weight of the upper body which results in reduced lower back pain) comprising: providing two flexible straps configured to encircle the wearer's upper torso and belt line or one flexible strap and using the wearer's belt instead of a second flexible strap (col 2 ln 35-40, col 4 ln 15-20, col 4 ln 25, one flexible strap 18 and lower belt, shown as member 6 in Fig 1); providing at least two vertical splints attached to the two flexible straps or the one flexible strap and the wearer's belt (Fig 1, Fig 3, first and second rods 12/4 on the right and left side of the user, adjustable but continuous when applied to a user); wherein, the vertical splints being coupled between the two flexible straps or the one flexible strap and the wearer's belt respectively cooperate to transfer weight of a wearer's upper body, shoulders and head directly to the wearer's hips without mechanical coupling to the wearer's shoulders (col 4 ln 10-20, col 2 ln 65-col 3 ln 5, device is placed around the chest so it is not coupled to the shoulders, device transfers weight of the upper body and head to the hips), said weight pressing downward on the first and second rigid splints relieving lower back pressure by creating an upward reactive force on the wearer's lower spine thus stretching the wearer's lower spine upward relieving pressure on the wearer's lower vertebrae relieving lower back pain (col 4 ln 10-20, col 2 ln 65-col 3 ln 5, device applied traction which relieves back pain by separating the vertebrae).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Satterthwaite in view of Robbins (US 2886031).
With respect to claim 1, Satterthwaite discloses A method of relieving lower back pain using only a wearer's body weight (col 2 ln 65-col 3ln 5, supporting the weight of the upper body which results in reduced lower back pain) comprising: providing a first flexible strap (col 2 ln 35-40, straps 2 and 18 connecting supports 3, col 4 ln 15-20, straps are elastic and thus flexible)…; providing a second flexible strap encircling the wearer's belt-line (col 4 ln 25, lower belt, shown as member 6 in Fig 1, lower belt is leather which is a flexible material); providing a first continuous, …splint along a left side of the patient's body from the first flexible strap to the second flexible strap (Fig 1, Fig 3, first and second rods 12/4 on the right and left side of the user, adjustable but continuous when applied to a user); providing a second continuous, … splint along a right side of the wearer's body from the first flexible strap to the second flexible strap (Fig 1, Fig 3, first and second rods 12/4 on the right and left side of the user, adjustable but continuous when applied to a user) wherein, the first and second …splints being coupled between the first and second flexible straps respectively cooperate to transfer weight of a wearer's upper body, shoulders and head directly to the wearer's hips without mechanical coupling to the wearer's shoulders (col 4 ln 10-20, col 2 ln 65-col 3 ln 5, device is placed around the chest so it is not coupled to the shoulders, device transfers weight of the upper body and head to the hips), said weight pressing downward on the first and second … splints relieving lower back pressure by creating an upward reactive force on the wearer's lower spine thus stretching the wearer's lower spine upward relieving pressure on the wearer's lower vertebrae relieving lower back pain (col 4 ln 10-20, col 2 ln 65-col 3 ln 5, device applied traction which relieves back pain by separating the vertebrae).
Satterthwaite is silent on the splints being rigid and providing a first flexible strap encircling a wearer's upper torso.
Robbins teaches an analogous brace with two rigid splints (col 3 ln 20-30, rigid struts 23, Fig 2), and providing a first flexible strap encircling a wearer's upper torso (col 1 ln 45-50, flexible straps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the rods of Satterthwaite to be a rigid material as taught by Robbins in order to better support the body of the user (Robbins col 3 ln 20-30) and to modify the upper strap of Satterthwaite to encircle the torso as taught by Robbins in order to better attach to the user (Robbins col 1 ln 50-55).
With respect to claim 2, Satterthwaite/Robbins discloses The method of claim 1 wherein the second flexible strap is the wearer's belt (Satterthwaite col 4 ln 25, lower belt).  
With respect to claim 7, Satterthwaite/Robbins discloses The method of claim 1 wherein the splints can be removed and the splints and straps rolled up as one piece when not in use (Satterthwaite Fig 1, all members are separately made and attached together, thus the device would be capable or removal and rolling).   
With respect to claim 10, Satterthwaite discloses A method of relieving lower back pain using only a wearer's body weight (col 2 ln 65-col 3ln 5, supporting the weight of the upper body which results in reduced lower back pain) comprising: … a first flexible strap (col 2 ln 35-40, straps 2 and 18 connecting supports 3, col 4 ln 15-20, straps are elastic and thus flexible); encircling the patient's belt-line with a second flexible strap (col 4 ln 25, lower belt, shown as member 6 in Fig 1, lower belt is leather which is a flexible material); placing a first continuous, … splint along a left side of the patient's body from the first flexible strap to the second flexible strap (Fig 1, Fig 3, first and second rods 12/4 on the right and left side of the user, adjustable but continuous when applied to a user); placing a second continuous, … splint along a right side of the patient's body from the first flexible strap to the second flexible strap (Fig 1, Fig 3, first and second rods 12/4 on the right and left side of the user, adjustable but continuous when applied to a user) wherein, the first and second … splints being coupled between the first and second flexible straps respectively cooperate to transfer weight of a wearer's upper body, shoulders and head directly to the wearer's hips without mechanical coupling to the wearer's shoulders (col 4 ln 10-20, col 2 ln 65-col 3 ln 5, device is placed around the chest so it is not coupled to the shoulders, device transfers weight of the upper body and head to the hips), said weight pressing downward on the first and second rigid splints relieving lower back pressure by creating an upward reactive force on the wearer's lower spine thus stretching the wearer's lower spine upward relieving pressure on the wearer's lower vertebrae relieving lower back pain (col 4 ln 10-20, col 2 ln 65-col 3 ln 5, device applied traction which relieves back pain by separating the vertebrae).
Satterthwaite is silent on the splints being rigid and encircling a patient's upper torso.
Robbins teaches an analogous brace with two rigid splints (col 3 ln 20-30, rigid struts 23, Fig 2), and providing a first flexible strap encircling a wearer's upper torso (col 1 ln 45-50, flexible straps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the rods of Satterthwaite to be a rigid material as taught by Robbins in order to better support the body of the user (Robbins col 3 ln 20-30) and to modify the upper strap of Satterthwaite to encircle the torso as taught by Robbins in order to better attach to the user (Robbins col 1 ln 50-55).
With respect to claim 11, Satterthwaite/Robbins discloses The method of claim 10 wherein the second flexible strap is the wearer's belt (Satterthwaite col 4 ln 25, lower belt).  
With respect to claim 16, Satterthwaite/Robbins discloses The method of claim 10 wherein the splints can be removed and the splints and straps rolled up as one piece when not in use (Satterthwaite Fig 1, all members are separately made and attached together, thus the device would be capable or removal and rolling).  

Claims 3, 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Satterthwaite/Robbins as applied to claims 1 above, and further in view of Martin (US 3029810)
With respect to claim 3, Satterthwaite/Robbins discloses The method of claim 1.
Satterthwaite/Robbins silent on wherein lower ends of the first and second continuous rigid splints are received in and secured in pockets attached to the 11second flexible strap allowing the splints to move without pulling out of the pockets.
Martin teaches an analogous spinal support wherein lower ends of the first and second continuous rigid splints are received in and secured in pockets attached to the 11second flexible strap allowing the splints to move without pulling out of the pockets (Fig 5, pockets created by attaching padding 52, thus pockets are attached to the second strap 62/63; allow hinging at pivot 23- col 2 ln 65-75).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps of Satterthwaite/Robbins to have pockets as taught by Martin in order improve user comfort (Martin col 2 ln 55-60).
With respect to claim 5, Satterthwaite/Robbins discloses The method of claim 1.
Satterthwaite/Robbins is silent on wherein upper ends of the first and second continuous rigid splints are received in first and second pockets respectively attached to the first flexible strap, the upper ends of the first and second continuous rigid splints being secured on one side of each splint to an inside of the first and second pocket respectively  allowing the splints to rock forward, backward or sideways without pulling out of the pockets.
Martin teaches an analogous spinal support wherein upper ends of the first and second continuous rigid splints are received in first and second pockets respectively attached to the first flexible strap (Fig 5, upper ends of splints A/A are in pockets 61 and 61 attached to the first strap 56/57), the upper ends of the first and second continuous rigid splints being secured on one side of each splint to an inside of the first and second pocket respectively  allowing the splints to rock forward, backward or sideways without pulling out of the pockets (Fig 5, upper pocket attachments allows for allow hinging at pivot 23 on other side of the splints A and A- col 2 ln 65-75).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps of Satterthwaite/Robbins to have pockets as taught by Martin in order improve user comfort (Martin col 2 ln 55-60).
With respect to claim 12, Satterthwaite/Robbins discloses The method of claim 10.
Satterthwaite/Robbins is silent on wherein lower ends of the first and second continuous rigid splints are received in and secured in pockets attached to the 13second flexible strap allowing the splints to move without pulling out of the pockets
Martin teaches an analogous spinal support wherein lower ends of the first and second continuous rigid splints are received in and secured in pockets attached to the 13second flexible strap allowing the splints to move without pulling out of the pockets (Fig 5, pockets created by attaching padding 52, thus pockets are attached to the second strap 62/63; allow hinging at pivot 23- col 2 ln 65-75).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps of Satterthwaite/Robbins to have pockets as taught by Martin in order improve user comfort (Martin col 2 ln 55-60).
With respect to claim 14, Satterthwaite/Robbins discloses The method of claim 10.
Satterthwaite/Robbins is silent on upper ends of the first and second continuous rigid splints are received in first and second pockets respectively attached to the first flexible strap, the upper ends of the first and second continuous rigid splints being secured on one side of each splint to an inside of the first and second pocket respectively allowing the splints to rock forward, backward or sideways without pulling out of the pockets.
Martin teaches an analogous spinal support wherein upper ends of the first and second continuous rigid splints are received in pockets attached to the first flexible strap (Fig 5, upper ends of splints A/A are in pockets 61 and 61 attached to the first strap 56/57), the upper ends of the first and second continuous rigid splints being secured on one side of each splint to an inside of the first and second pocket respectively allowing the splints to rock forward, backward or sideways without pulling out of the pockets (Fig 5, upper pocket attachments allows for allow hinging at pivot 23 on other side of the splints A and A- col 2 ln 65-75).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps of Satterthwaite/Robbins to have pockets as taught by Martin in order improve user comfort (Martin col 2 ln 55-60).

Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Satterthwaite/Robbins/Martin as applied to claims 3, 5, 12, and 14 above, and further in view of Pethybridge (US 4721102)
With respect to claim 4, Satterthwaite/Robbins/Martin discloses The method of claim 3.
Satterthwaite/Robbins/Martin is silent on wherein the continuous rigid splints are secured in the pockets with hook and loop straps.  
Pethybridge teaches analogous splints 15/18 secured in pockets 17/16 with hook/loop straps (Fig 1, Fig 3, splints in pockets and are retained there by the tightening and placement of hook loop 12/14 straps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps of Satterthwaite/Robbins/Martin to have hook and loop connections as taught by Pethybridge in order to allow for a tight, secure and easy system (Pethybridge col 2 ln 40-45, col 1 ln 40-45)
With respect to claim 6, Satterthwaite/Robbins/Martin discloses The method of claim 5.
Satterthwaite/Robbins/Martin is silent on wherein the continuous rigid splints are secured in the pockets with hook and loop straps.  
Pethybridge teaches analogous splints 15/18 secured in pockets 17/16 with hook/loop straps (Fig 1, Fig 3, splints in pockets and are retained there by the tightening and placement of hook loop 12/14 straps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps of Satterthwaite/Robbins/Martin to have hook and loop connections as taught by Pethybridge in order to allow for a tight, secure and easy system (Pethybridge col 2 ln 40-45, col 1 ln 40-45)
With respect to claim 13, Satterthwaite/Robbins/Martin discloses The method of claim 12.
Satterthwaite/Robbins/Martin is silent on wherein the continuous rigid splints are secured in the pockets with hook and loop straps.  
Pethybridge teaches analogous splints 15/18 secured in pockets 17/16 with hook/loop straps (Fig 1, Fig 3, splints in pockets and are retained there by the tightening and placement of hook loop 12/14 straps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps of Satterthwaite/Robbins/Martin to have hook and loop connections as taught by Pethybridge in order to allow for a tight, secure and easy system (Pethybridge col 2 ln 40-45, col 1 ln 40-45)
With respect to claim 15, Satterthwaite/Robbins/Martin discloses The method of claim 14.
Satterthwaite/Robbins/Martin is silent on wherein the continuous rigid splints are secured in the pockets with hook and loop straps.  
Pethybridge teaches analogous splints 15/18 secured in pockets 17/16 with hook/loop straps (Fig 1, Fig 3, splints in pockets and are retained there by the tightening and placement of hook loop 12/14 straps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps of Satterthwaite/Robbins/Martin to have hook and loop connections as taught by Pethybridge in order to allow for a tight, secure and easy system (Pethybridge col 2 ln 40-45, col 1 ln 40-45)

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Satterthwaite/Robbins as applied to claim 1 and 10 above, and further in view of Crispin (US 4771768).
With respect to claim 8, Satterthwaite/Robbins discloses The method of claim 1, wherein lower ends of the first and second continuous rigid splints are attached to a wearers belt using a shaped end on each splint (Satterthwaite Fig 1, lower end of splints 12 are attached to belt 6, ends of the splints 12 are obviously a shape).
Satterthwaite/Robbins is silent on using a "U" shaped end on each splint.  
Crispin teaches an analogous pivoting splint 56/53 and 54/52 wherein lower ends of the first and second continuous rigid splints are attached to a wearers lower member using a "U" shaped end on each splint (Fig 5, member 53/52 shown to have a gap 72 between two side members and an upper ceiling thus being a U-shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Satterthwaite/Robbins to have the fork as taught by Crispin in order to control the device pivot should that be desired (Crispin col 6 ln 15-25).
With respect to claim 17, Satterthwaite/Robbins discloses The method of claim 10, wherein lower ends of the first and second continuous rigid splints are attached to a wearers belt using a shaped end on each splint (Satterthwaite Fig 1, lower end of splints 12 are attached to belt 6, ends of the splints 12 are obviously a shape).  
Satterthwaite/Robbins is silent on using a "U" shaped end on each splint.  
Crispin teaches an analogous pivoting splint 56/53 and 54/52 wherein lower ends of the first and second continuous rigid splints are attached to a wearers lower member using a "U" shaped end on each splint (Fig 5, member 53/52 shown to have a gap 72 between two side members and an upper ceiling thus being a U-shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Satterthwaite/Robbins to have the fork as taught by Crispin in order to control the device pivot should that be desired (Crispin col 6 ln 15-25).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Satterthwaite/Robbins as applied to claim 1 and 10 above, and further in view of Reinecke (US 6533740).
With respect to claim 9, Satterthwaite/Robbins discloses The method of claim 1.
Satterthwaite/Robbins is silent on wherein the first and second flexible straps and 12the first and second continuous rigid splints are worn under the wearer’s clothing.  
Reinecke et al teaches an analogous multi strapped 14/16 and multi braced 18 spinal device 10 wherein the first and second flexible straps 14/16 and 12the first and second continuous rigid splints 18 are worn under the wearer’s clothing (col 2 ln 25-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Satterthwaite/Robbins to have a low profile as taught by Reinecke that allows the device to be worn under clothing and is more aesthetically pleasing (Reinecke et al col 2 ln 25-35).
With respect to claim 18, Satterthwaite/Robbins discloses The method of claim 10.
Satterthwaite/Robbins is silent on wherein the first and second flexible straps 14and the first and second continuous rigid splints are worn under the wearer’s clothing.  
Reinecke et al teaches an analogous multi strapped 14/16 and multi braced 18 spinal device 10 wherein the first and second flexible straps 14/16 and 12the first and second continuous rigid splints 18 are worn under the wearer’s clothing (col 2 ln 25-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Satterthwaite/Robbins to have a low profile as taught by Reinecke that allows the device to be worn under clothing and is more aesthetically pleasing (Reinecke et al col 2 ln 25-35).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Satterthwaite in view of Reinecke. 
With respect to claim 20, Satterthwaite discloses The method of claim 19.
Satterthwaite is silent on wherein the flexible straps and splints are worn under the wearer's clothing.
Reinecke et al teaches an analogous multi strapped 14/16 and multi braced 18 spinal device 10 wherein the first and second flexible straps 14/16 and 12the first and second continuous rigid splints 18 are worn under the clothing (col 2 ln 25-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Satterthwaite to have a low profile as taught by Reinecke that allows the device to be worn under clothing and is more aesthetically pleasing (Reinecke et al col 2 ln 25-35).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786